Citation Nr: 1226702	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kenneth S. Kabb, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his psychologist, and his counselor




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO). 

At his February 2011 hearing the Veteran withdrew his appeal for service connection for residuals of a ruptured colon.  Accordingly, that issue is no longer in appellate status before the Board.  38 C.F.R. § 20.204.

The issue of evaluation of PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran developed hepatitis C as a result of service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran asserts that he is entitled to service connection for hepatitis C.  He testified in February 2012 that he first found out that he had hepatitis C in 2007.  The Veteran reported that he received two pints of blood transfusions while in service due to internal bleeding.  He further testified that he did not have any post-service history of intravenous drug use, cocaine use, or high risk sexual activity.

The service treatment records are not totally clear as to whether the Veteran was given blood transfusions.  These records do contain a March 1971 record showing treatment for peptic ulcer.  This document notes "UNITS OF WHOLE BLOOD."

An October 2007 letter from a private physician notes that the Veteran reported having received a blood transfusion in service and the physician indicated that the blood transfusion may be the cause of the Veteran's hepatitis C.  This physician referred the Veteran to Dr. T. A., a liver specialist. 

An October 2010 letter from a cardiac physician states that the Veteran had a blood transfusion during service, he was subsequently found to have hepatis C, and this is felt to be the source.

In August 2011, Dr. T.A. opined that it is at least as likely as not that the Veteran's hepatitis C is related to his transfusion during service.  The physician based this on the Veteran's in-service transfusion and on the Veteran not having a history of recreational drug use.

The Board notes that a VA physician indicated in May 2008 that he was unable to opine on the origins of the Veteran's hepatitis C.  The VA examiner did not discuss the March 1971 service treatment record which refers to units of whole blood.  The Board finds that the opinion of the liver specialist, which reflects knowledge of what appears to be evidence of blood transfusions during service, to be the most probative medical evidence of record.  As the most probative medical opinion of record relates the Veteran's current hepatitis C to his military service, the Board finds that service connection for hepatitis C is warranted.  


ORDER

Service connection for hepatitis C is granted.


REMAND

The Board finds that the Veteran's claim for an increased rating for PTSD must be remanded back to the RO for clarification.  The actions of the RO prevent the Board from determining the appeal period for which the RO considered in its denial of an increased rating.  It is unclear as to whether the RO considered the appeal period to be from the original grant of service connection for an anxiety disorder in March 1971, from the Veteran's more recent claim for an increased rating in July 2007, or from some intermediate date.    

In a January 2012 letter the Veteran's attorney asserted that the Veteran's claim for an increased rating for PTSD claim had been pending since May 1, 1985.  At the February 2012 hearing the Veteran's attorney asserted that VA had reopened the Veteran's claim and evaluated the Veteran's PTSD from 1971.

The RO originally granted service connection and a 30 percent rating for anxiety reaction with headaches and peptic ulcer effective from March 1971.  In July 2007 the Veteran submitted a claim for a rating in excess of 30 percent for his psychiatric disability.  On his September 2009 substantive appeal the Veteran asserted that he has PTSD and again asserted that he is entitled to a rating in excess of 30 percent.  By rating action in July 2010, the RO recharacterized the Veteran's psychiatric disorder as PTSD with depressive disorder, and continued to deny a rating in excess of 30 percent.  

The Board is unable to determine from the July 2010 rating decision as to whether the RO was denying an increased rating for the Veteran's psychiatric disorder effective from receipt of his claim in July 2007, or whether the RO was in effect reopening the Veteran's claim for an increased rating for a psychiatric disorder effective from the initial grant of service connection in March 1971.  The RO must clarify this prior to Board review of the Veteran's claim for an increased rating for his psychiatric disorder.

The Board additionally notes that the Veteran submitted what could be interpreted as  a claim for service connection for PTSD in May 1985.  The RO considered the Veteran's statement to be a claim for an increased rating for his psychiatric disorder and at that time denied an increased rating.  It is argued that the 1985 claim remained pending and thus the appeal period for the rating remained open.

Accordingly, the case is REMANDED for the following action:

1. Issue a rating decision stating the time frame upon which the Veteran's claim for an increased rating for a psychiatric disability was considered.  If the time frame is shorter than from the original grant of service connection the AOJ may want to have the rating decision reflect the period of time that the Veteran had a 30 percent rating in effect for an anxiety disorder, and a separate period of time for which the Veteran has had a 30 percent rating for PTSD.  The AOJ should also consider whether the unclear rating decision of July 2010 results in the Veteran having a protected rating for PTSD effective from March 1971.  (In other words, the rating decision must clearly establish the scope of the appeal period.)

2. Issue the Veteran and his representative a supplemental statement of the case which shows review of all evidence received since the April 2011 supplemental statement of the case.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


